Exhibit 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Atlas Mining Company on Form 10-KSB for the period ending December 31, 2005 as filed with the Securities and Exchange Commission on the date hereof, I, William T. Jacobson, Chief Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ William T. JacobsonApril 23, 2007 William T. Jacobson Chief Executive Officer and Principal Financial Officer
